Citation Nr: 0715275	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for Crohn's disease.

2.  Entitlement to service connection for arthritis of the 
knees, previously denied as chondromalacia patella of the 
left knee, claimed as being secondary to service-connected 
Crohn's disease.

3.  Entitlement to service connection for a joint disorder of 
the left hand, claimed as being secondary to service-
connected Crohn's disease.

4.  Entitlement to service connection for a joint disorder of 
the left ankle, claimed as being secondary to service-
connected Crohn's disease.

5.  Entitlement to service connection for a joint disorder of 
the left elbow, claimed as being secondary to service-
connected Crohn's disease.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and co-worker


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1979 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision denied 
an increased disability rating for the veteran's service-
connected Crohn's disease and denied service connection for 
the disabilities claimed as secondary to this service-
connected disability.

In November 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim for an increased rating for the 
veteran's service-connected Crohn's, the medical evidence is 
inadequate.  The veteran's disability is rated by analogy 
under Diagnostic Code 7323 for ulcerative colitis.  The 
rating criteria consider such factors as anemia and 
malnutrition.  However, review of the Compensation and 
Pension examination of record does not reveal that any 
laboratory testing to confirm the presence or absence of 
anemia has been conducted.  

Also, the evidence of record reveals that, during the 
pendency of the veteran's claim for an increased rating for 
her service-connected Crohn's disease, she underwent bowel 
surgery in September 2003.  A Compensation and Pension 
examination of the veteran's condition has not been conducted 
subsequent to this surgery.  Accordingly, another VA 
examination is required.  

With respect to the veteran's claims for service connection 
for arthritis and joint pain of multiple joints scondary to 
Crohn's disease, the medical evidence is also inadequate.  
The July 2002, Compensation and Pension examination provided 
varying diagnoses of the veteran's joint complaints and 
indicated that they were unrelated to the service-connected 
Crohn's disease.  However, VA treatment records dated in 2004 
and 2005 indicate that the veteran has multiple joint 
arthritis, especially of the knees, which consistent with 
irritable bowel related arthritis.  Another VA examination 
should be conducted to ascertain for certain if she has such 
joint arthritis, and to obtain a medical opinion as to any 
relation to the service-connected Crohn's disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

As noted above, the veteran underwent bowel surgery in 
September 2003 for treatment of her service-connected Crohn's 
disease.  The issue of entitlement to a temporary total 
rating for this surgery should be considered in conjunction 
with her claim for an increased disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
recent treatment records from VA 
medical center Durham, North Carolina 
for the period form August 2005 to the 
present.  

2.  The veteran should be scheduled for 
the appropriate VA examination for 
digestive disorders / Crohn's disease.  
The report of examination should 
include a detailed account of all 
manifestations of the Crohn's disease 
found to be present.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, the appropriate 
laboratory tests to confirm the 
presence or absence of anemia should be 
conducted.  The examiner is requested 
to indicate if the veteran has any 
symptoms of anemia, malnutrition, or 
liver complications.  The examiner is 
also requested to offer an opinion, if 
possible, as to whether the veteran's 
service-connected Crohn's disease, or 
any medication taken to treat the 
Crohn's disease, has resulted in her 
developing joint symptoms or a 
inflammatory arthritis?  The claims 
folder and a copy of this remand must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for 
all conclusions reached.

3.  The veteran should be scheduled for a 
VA joints examination   The report of 
examination should include a detailed 
account of all manifestations of all 
complaints of joint pain found to be 
present.  All necessary tests should be 
conducted, especially x-ray examination of 
the joints identified as painful; the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner is also requested to indicate 
diagnoses related to the painful joints.  
Specifically, does the veteran have an 
arthritis condition which is related to or 
caused by her service-connected Crohn's 
disease, or any medication taken to treat 
the Crohn's disease?  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  Following the above, should 
readjudicate the veteran's claims for an 
increased disability rating and service 
connection.  With respect to the veteran's 
claim for an increased rating for her 
Crohn's disease, consideration should be 
given to whether the veteran is entitled 
to a temporary total rating as a result of 
the September 2003 surgery to treat 
symptoms of Crohn's disease.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

